Citation Nr: 0730459	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-13 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

(The claim of entitlement to service connection for diabetes 
mellitus, including due to inservice exposure to herbicides, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in June 2004 
and in May 2005, by the Department of Veterans Affairs (VA) 
Regional Office Center (RO) in Cleveland, Ohio.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), which reversed a 
decision of the Board of Veterans' Appeals (Board) which 
denied service connection for disabilities claimed as a 
result of inservice exposure to herbicides. The VA disagrees 
with the Court's decision in Haas, and is seeking to have 
this decision appealed to the United States Court of Appeals 
for the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure (such as the veteran's claim for service connection 
for diabetes mellitus) in which the only evidence of exposure 
is the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Review of such cases is 
also currently stayed by the Court. Ribaudo v. Nicholson, No. 
06-2762 (U.S. Vet. App. Jan. 26, 2007).  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.




FINDINGS OF FACT

1.  In January 1988, the RO denied the veteran's initial 
claim seeking service connection for bilateral hearing loss.  
Although provided notice of this decision in February 1988, 
the veteran did not perfect an appeal thereof.

2.  In February 1998, the veteran attempted to reopen his 
claim seeking service connection for bilateral hearing loss.  

3.  The RO denied the veteran's attempt to reopen his claim 
seeking service connection for bilateral hearing loss in a 
March 1998 rating decision.  Although provided notice of this 
decision that same month, the veteran did not perfect an 
appeal thereof.

4.  Evidence received since the March 1998 RO decision is new 
and material, and raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.

5.  The evidence of record shows that the veteran's bilateral 
hearing loss and tinnitus are related to and can not be 
reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's March 1998 rating decision, and the veteran's claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).

3.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issues on appeal herein. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326 (2006).  This is so because the Board is taking action 
favorable to the appellant by granting all of the issues at 
hand.  As such, this decision poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

I.  New and Material Evidence

In September 1987, the veteran filed his initial claim 
seeking service connection for bilateral hearing loss.  In 
January 1988, the RO denied the veteran's claim.  Although 
provided notice of this decision in February 1988, the 
veteran did not perfect an appeal thereof, and it became 
final. See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 
(2006).

In February 1998, the veteran sought to reopen his claim 
seeking service connection for bilateral hearing loss.  The 
RO denied the veteran's claim to reopen in a March 1998 
rating decision.  Although provided notice of this decision 
that same month, the veteran did not perfect an appeal 
thereof, and it became final. Id.

In December 2003, the veteran filed to reopen his claim 
seeking service connection for bilateral hearing loss.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The underlying basis for the RO's initial January 1988 
decision was that bilateral hearing loss was not shown during 
service, and that there was no evidence of a current 
bilateral hearing loss related to the veteran's military 
service.

Comparing the evidence received since the RO's March 1998 
decision to the evidence of record before then, the Board 
finds that the additional evidence submitted includes 
evidence which is new and material as to the issue of service 
connection for bilateral hearing loss.  Specifically, the 
newly submitted evidence includes a VA examiner's opinion, 
based upon a review of the record and examination of the 
veteran, that the veteran's current bilateral hearing loss 
is, at least in part, related to his military service.  
Accordingly, new and material evidence has been submitted, 
and the claim for service connection for bilateral hearing 
loss must be reopened.  

Accordingly, new and material evidence has been submitted, 
and the claim for service connection for bilateral hearing 
loss must be reopened.  The Board shall now address this 
claim on the merits.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Board also notes that service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  In the instant 
case, the evidence shows that the veteran currently has 
impaired hearing loss for VA purposes and tinnitus. See 38 
C.F.R. § 3.385.   

Historically, the veteran served on active duty in the Navy 
from September 1966 to May 1970.  His report of separation, 
Form DD 214, listed his inservice specialty as an aircraft 
mechanic.  His service personnel records also revealed that 
the veteran served onboard the U.S.S. Enterprise (an aircraft 
carrier).  In addition, comparison of his audiological 
examination performed during his enlistment examination, with 
the audiological examination completed in April 1970, 
revealed a slight worsening in hearing acuity.

These facts, along with the veteran's contentions herein, 
establish that he was exposed to loud noise during service.  
Specifically, the veteran has submitted statements that he 
was exposed to jet engine noise in the performance of his 
duties as an aircraft mechanic.  

The report of a private audiological examination, performed 
in November 1987, noted that the veteran exhibited a 
bilateral mixed-type hearing loss.   A subsequent private 
treatment report, dated in October 2003, noted the veteran's 
complaints of increased hearing loss and ringing in his ears.  
The report noted a diagnosis of bilateral hearing loss, 
probably mostly noise induced.  The private audiologist also 
noted that the veteran's has "tinnitus, which I believe is 
associated with the hearing loss."

A VA audiological examination, performed in April 2004, noted 
the veteran's inservice and post service history of noise 
exposure.  The VA examiner further noted that the veteran's 
claims folder had been reviewed, and the examination report 
included a summary of the prior audiograms which are in the 
veteran's claims folder.  An audiological evaluation 
performed at that time revealed findings of normal sloping to 
moderately-severe high frequency sensorineural hearing loss 
on the right and normal sloping to severe high frequency 
sensorineural hearing loss on the left.  The report also 
noted a diagnosis of tinnitus.  Based upon review of the 
record and examination of the veteran, the VA examiner opined 
that the veteran's current hearing loss is at least as likely 
as not related to his military, occupational and recreation 
noise exposure.  Thus, the examiner concluded that at least a 
portion of the veteran's current hearing loss is related to 
his military service.

Accordingly, there is competent medical evidence of record 
that the veteran's current bilateral hearing loss and 
tinnitus are related to noise exposure during military 
service.  Applying the doctrine of reasonable doubt, the 
Board finds that the veteran's bilateral hearing loss and 
tinnitus are related to active military service.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for bilateral hearing loss and service connection 
for tinnitus are warranted.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


